Citation Nr: 1312025	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-49 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether a debt was validly created by the overpayment of VA education benefits in the amount of $258.83.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to July 2002, July 2002 to April 2003, and January 2008 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions made by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, and the Debt Management Center.  

In September 2011, the Veteran was scheduled for a Board hearing at the RO in Los Angeles, California, but he failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the Virtual VA file does not reflect any additional records pertinent to the claim on appeal.  

The Board notes that the Veteran filed notices of disagreement (NODs) with September 2010 decisions by the Debt Management Center regarding the collection of overpayments in the amounts of $1,405.97 and $333.20.  As explained in the October 2010 statement of the case (SOC), these overpayments were created based on information from the Veteran had withdrawn from all his courses.  In October 2010, the RO verified that the Veteran had not withdrawn and removed these outstanding debts from the Veteran's record.  As will be explained below, the only remaining issue is the overpayment created by change of enrollment from seven credit hours to four credit hours (i.e., $258.83).


FINDINGS OF FACT

1.  The Veteran received VA education benefits for enrollment in seven credit hours for term from May 11, 2010 to July 29, 2010.

2.  In July 2010, VA received notice that the Veteran had withdrawn from a course and reduced his course load to four credit hours effective June 17, 2010, thereby creating a valid debt.


CONCLUSION OF LAW

The debt created by the payment of VA educational assistance benefits in the amount of $258.83 is valid.  38 U.S.C.A. §§ 501, 3323; 38 C.F.R. §§ 1.911 , 21.9635, 21.9695 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA, with its expanded duties, does not apply to cases involving recovery of overpayment of indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt.  In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case.  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2012).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2012). 

In this case, the Veteran received Chapter 33 (Post 9/11 GI Bill) benefits for a term of enrollment at Azusa Pacific University (Azusa).  The enrollment term was from May 11, 2010 to July 29, 2010.  A May 2010 enrollment certification reflects that he was originally enrolled and paid benefits for seven credit hours.  In July 2010, VA received notice that the Veteran had dropped a course for which he was not eligible, which reduced his credit hours from seven to four and created an overpayment.  The Veteran essentially asserts that he is not responsible for the debt because Azusa denied him access to the class.  

In May 2010, the Veteran was notified that he was awarded Post 9/11 GI Bill benefits at the 70 percent level.  He was informed that he had to promptly notify the school's Veterans Certifying Official if there was any change in his enrollment.  He was also notified that VA generally would not pay for courses he did not attend, courses from which he withdrew, courses he completed but did not count towards graduation, or changes in his active duty status. 

In June 2010, the Veteran submitted a Request for Change of Program or Place of Training (VA Form 22-1995).  He indicated that he wished to transfer from Azusa to Pasadena City College.  He alleged that a faculty member at Azusa had tried to have him removed from an approved class that was a prerequisite.  He said he had previously tried to report students who were cheating and was now being denied access to the class.  He submitted electronic mail correspondence in which officials from Azusa explained the reasons why he was not eligible to take the class and he disputed those reasons.  

In July 2010, VA received an Adjustment Change-In-Student-Status Certification from Azusa.  The certification indicated that the Veteran had dropped a course for which he was not eligible, effective June 17, 2010.  Therefore his total credit hours were reduced from seven to four.  

Later that month, the RO sent the Veteran a letter notifying him that his school had informed VA that he had reduced his training on June 17, 2010.  The letter explained that an overpayment had been created due to this change and that he was responsible for all resulting debts.  The letter also informed him of his appellate rights.

In August 2010, the Debt Collection Center sent a letter to the Veteran notifying him that an overpayment in the amount of $258.83 had been created.  As explained in the SOC, the $258.83 was withheld from the Veteran's housing allowance for August 2010.  A Payment History Inquiry Screen confirms that the Veteran's housing allowance for August 2010 in the amount of $1,436.40 was reduced by $258.83 and he was paid $1,177.57. 

In this case, the Veteran has not disputed the manner in which VA calculated the amount of the debt.  Rather he asserts that he enrolled in the course, but was unfairly denied access.  Under 38 C.F.R. § 21.9635, when an individual withdraws from a course for which they received educational assistance, VA will terminate or reduce educational assistance effective the end of the month during which the withdrawal occurred if mitigating circumstances are considered to exist.  38 C.F.R. § 21.9635(b).  Mitigating circumstances means circumstances beyond the individual's control that prevent him or her from continuously pursuing a program of education. 38 C.F.R. § 21.9505.  In the first instance of a withdrawal from a course or courses for which the eligible individual received educational assistance, VA will consider mitigating circumstances to exist with respect to the withdrawal of a course totaling no more than six semester hours.  38 C.F.R. § 21.9635(b). 

In this case, the Board acknowledges the Veteran's assertions that he was denied access to the course and that there was a dispute as to whether he was eligible to enroll in the class; however, his dispute is with Azusa rather than VA.  The fact remains that he withdrew from the class effective June 17, 2010, and this created an overpayment.  To the extent he asserts he was eligible for this course, VA must defer to the certifying institution.  VA has no authority to determine a veteran's eligibility to enroll in a particular course.  

Furthermore, the Board finds no mitigating circumstances.  VA regulation provides examples of mitigating circumstances, which include but are not limited to:  (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children.  See 38 C.F.R. § 21.9505.  The Board acknowledges the Veteran's dispute with Azusa as to his eligibility to enroll in the course , but does not find that this issue is the type of mitigating circumstance contemplated by the regulation. 

In support of his claim, the Veteran submitted a copy of an August 2010 letter he received from the RO.  This letter, dated August 24, 2010, provided general information to students regarding Basic Allowance for Housing (BAH) rates.  It explained that effective January 1, 2010, the Department of Defense had adjusted the rates and that the Veteran's rates for 2009 were higher than 2010.  It informed him that his next monthly housing payment would be paid at the 2010 rate rather than the 2009 rate, but that he would not be responsible for paying the difference between the two rates for the housing allowances he had already received in 2010.  This letter does not relate to any overpayments created by the withdrawal from a course.  It has no bearing on the Veteran's current claim.  

In sum, because the Veteran withdrew from a course and there were no mitigating circumstances, an overpayment in education benefits in the amount of $258.83 was properly created.  


ORDER

The overpayment of VA educational assistance benefits in the amount of $258.83 was properly created.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


